Citation Nr: 9932731	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  94-49 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for cardiovascular disease 
including hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to June 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from adverse decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In pertinent part, in a May 1998 decision, the 
Board remanded the issue of entitlement to service connection 
for cardiovascular disease, including hypertension.  The 
requested development has been accomplished, and the case is 
once again before the Board.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between any current cardiovascular disability, including 
hypertension, and the veteran's service.  


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim to 
establish entitlement to service connection for a 
cardiovascular disability, including hypertension.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has alleged that his cardiovascular disability, 
including hypertension, was initially manifested in service.  
He contends that certain blood pressure readings noted in his 
service medical records represent the beginning stages of his 
currently diagnosed hypertension.  Accordingly, he has urged 
that service connection is warranted.  

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  If 
cardiovascular disease, including hypertension, is manifest 
to a degree of 10 percent within one year after separation 
from service, the disorder may be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A person who submits a claim 
for veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The Court 
held that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id.

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether a claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim for service connection for 
cardiovascular disease, including hypertension, is plausible.  

The medical record consists of service medical records, VA 
treatment records, reports from Primecare, Inc., and reports 
from Ireland Army Hospital.  Service medical records show 
some elevated blood pressure readings but are negative for 
diagnosis or treatment of hypertension.  Service medical 
records show that the veteran's blood pressure included the 
following readings:  150/100 in March 1977; 128/90 in 
December 1978; 120/96 in March 1985; 122/98 in May 1985; 
140/95 and then 118/80 in November 1985 (veteran had just 
been in a car wreck); 128/93 in February 1989, and 141/99 in 
March 1989.  There were no complaints or other findings 
relating to the cardiovascular system.  

Service department and VA outpatient records dated 
immediately following separation from service in June 1991 
are similar in that they show some apparently elevated 
diastolic blood pressure readings but do not include a 
diagnosis of chronic hypertension.  Like the service medical 
records, the readings were made in conjunction with treatment 
for unrelated disorders.  These records include a reading of 
137/88 in October 1991.  A report of VA examination dated in 
December 1991 reflects blood pressure readings of 136/92, 
140/98, and 134/96.  The cardiovascular system was normal 
with normal sinus rhythm.  The diagnosis was transient 
hypertension, to ER for follow-up or to family physician.  
Additional records through June 1993 show systolic readings 
of between 129 and 156, and diastolic readings between 86 and 
95 in 1992.  In July 1993, a blood pressure reading of 
162/108 was recorded.  VA examination reports dated in 
December 1995 and December 1996 reflect no diagnosis of 
hypertension or cardiovascular disease.  

Records from Ireland Army Hospital show treatment from 1994 
to 1998 for various conditions.  The veteran's blood pressure 
was 140/100 in June 1994.  The first diagnosis of 
hypertension was recorded in February 1997.  At that time, 
the veteran's blood pressure was 154/100 and medication was 
prescribed.  

None of the medical records demonstrates that the veteran 
currently suffers from a cardiovascular disease other than 
hypertension.  There was no diagnosis of hypertension in 
service.  Hypertension was first diagnosed approximately six 
years after service.  There is no competent medical evidence 
of a nexus or link between hypertension, the only current 
cardiovascular disability, and service.  Although the veteran 
has urged that he has had evaluated blood pressure readings 
over the years as a result of service, the record does not 
include any competent medical evidence in support of this 
assertion.  Lay testimony is not competent to prove a matter 
requiring medical expertise.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Fluker v. Brown, 5 Vet. App. 296, 
299 (1993).  It is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Since the veteran is not a medical professional, 
his lay opinion does not provide a basis upon which to make 
any finding as to the origin or development of his condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In the absence of competent medical evidence that the 
veteran's hypertension or other cardiovascular disability is 
related to service, his service connection claim is not well 
grounded and must be denied on that basis.  In the absence of 
a well grounded claim, VA is under no duty to assist him in 
developing the facts pertinent to that claim.  See Epps, 126 
F.2d at 1468.  Essentially, to well ground the claim, the 
veteran he would need a medical statement, such as a letter 
from his doctor, linking his hypertension or other 
cardiovascular disease to service.  


ORDER

Service connection for a cardiovascular disability, including 
hypertension, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

